Citation Nr: 0024257	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  94-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, other 
than sinusitis related.

2.  Evaluation of maxillary sinusitis with headaches 
currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to September 15, 
19899 for a 50 percent rating for acne scarring of the face 
with atopic dermatitis, with depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from March 1975 to February 
1976.

This case comes before the Board on appeal from an April 1993 
rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for maxillary sinusitis and assigned a 
noncompensable evaluation under Diagnostic Code 6513; denied 
service connection for headaches; and determined that the 
effective date of January 31, 1992 for the assignment of a 50 
percent evaluation for acne scarring of the face with atopic 
dermatitis and depressive disorder was proper.  

In December 1993, the veteran and his representative appeared 
before a hearing officer at a hearing at the Newark RO.  In a 
March 1994 decision, the hearing officer increased the 
veteran's maxillary sinusitis to 10 percent; granted an 
effective date of April 3, 1991 for the veteran's 50 percent 
evaluation for acne scarring of the face with atopic 
dermatitis and depressive disorder; and continued the denial 
for service connection for headaches.  In a January 1999 
rating decision, the RO granted an effective date of 
September 15, 1989 for the veteran's 50 percent evaluation 
for acne scarring of the face with atopic dermatitis and 
depressive disorder.  In June 1999, the claims file was 
transferred from the Newark, New Jersey RO to the St. 
Petersburg, Florida RO.  In a February 2000 Supplemental 
Statement of the Case, the St. Petersburg RO noted the change 
in the regulations pertaining to sinusitis; however, the 
veteran's 10 percent evaluation was continued.  Nevertheless, 
the RO broadened the veteran's maxillary sinusitis to include 
headaches.  

The medical evidence of record reflects the likely existence 
of headaches other than are due to sinusitis.  For this 
reason, the RO's grant of service connection for headaches 
associated with sinusitis is not considered a complete grant 
of the benefit requested.  See AB v. Brown, 6 Vet.App. 35 
(1993).

The Board notes that the veteran, through his representative, 
appeared to request an increased evaluation for acne scarring 
of the face with atopic dermatitis and depressive disorder.  
The Court has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  Absent a 
notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should determine 
whether the veteran's claim has been addressed.


REMAND

The Board noted that the veteran, in his September 1993 VA 
Form 9, requested a hearing before a Member of the Board.  In 
July 2000, the Board sent the veteran a letter requesting 
clarification of type of hearing or whether the veteran still 
wanted a hearing.  The veteran did not respond.  As noted in 
the letter, since the veteran did not respond, the Board 
assumes that the veteran still desired a hearing.  Thus, the 
Board has no choice but to remand the case to the RO for the 
following:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board to be held at the RO.  A copy of 
the notice to the veteran and his 
representative of the scheduling of the 
hearing should be placed in the record.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




